Mr. Justice Wole
delivered the opinion of the court.
This is an appeal from the District Court, of Mayagfiez. The complaint prays:
“First. That the decision of the district court of this city, rendered on the 1st of May, 1902, in an executory proceeding prosecuted by Maria Moreno de Ramírez against her brother Joaquin Moreno y Cebollero, both of whom áre defendants herein, be declared null and -void; it being ordered in that decision that the inscription of dominion *3title made in favor of my client and legitimate father Don "Victor Martinez y Martinez, be cancelled by' virtue of a deed of the 1st of February, 1900, executed in his fayor by the said Joaquin Moreno, there being adjudicated to him as payment for a mortgage credit a .finca containing 54.47 cuerdas, 'situated in the ward of Guatemala, place called Bejuco, of the municipal jurisdiction of San Sebastian, recorded on folio 149, volume 14 of the city of San Sebastián, estate No. 444, inscription 5.
“Second. — That the cautionary notice of ’the attachment levied on the said finca made in the said executory proceeding at the instance of Maria Moreno, and which notice was entered on folio 149 of the said volume and town, be declared null and void, and be ordered cancelled.
“Third. — Also that the inscription of the adjudication of the said finca made in favor of Maria Moreno de Ramirez by order of the court in the said executory proceeding 'prosecuted against her brother Joaquin, be declared null and void, and that the inscription be cancelled, and that the.dominion title to the estate in favor of my client be declared in full force and effect, and that the proper orders be issued to the registrar of property.
“Fourth. That the suit for unlawful detainer, prosecuted before this court by Doña Maria Moreno, against Don Victor Martinez, to compel him to vacate the aforesaid finca and two-thirds of the dwelling house and buildings, be declared null and without effect, reserving the right to all other actions which may be proper for damages caused, and imposing the costs if they refuse; all of which is in view of the following allegations: ”
The complaint then proceeds to set up a number of different facts which had been the subject of the four actions of the court -which the plaintiff asks to be set aside. These facts are substantially a history of the proceedings that led up to the judgment and orders against the complaint; but there is nothing set forth in the complaint which shows any legal reasons for annulling, cancelling or setting aside the various actions of the District Court of Mayaguez, to which the complainant makes reference.
The defendant, María Moreng, answered, setting up, among other things, that the complainant did not state a ■cause of action or any reason for annulling the alleged orders *4and judgment. The other defendants admitted the facts of the complaint, and prayed the court to grant the prayer of the same. The District Court of Mayagüez on the 16th of October, 1905, rendered judgment against' the complainant.
In reality there is no bill of exceptions or statement of facts in the record. In the first part of the transcript and also on page 88 of the same there is a certificate of the judge certifying to certain stenographic notes; but these notes only recite a small part of the proceedings, and there is nothing in them which shows the evidence which the court had before it in making its decision. In this alleged certificate the court discussed certain proof that the complainant presents and refuses to admit it, but no copy of such proof has been properly transmitted to this court and we have no way of judging the competency, materiality or relevancy of the same.
Therefore, in accordance with the numerous decisions of this court, the only record which is sufficiently before us is the judgment-roll, and from the complaint, as hereinbefore mentioned, it does not’ appear that a cause of action has been stated. By reason of the failure of the appellant to present either a bill of exceptions or a statement of facts, as well as. the failure to set forth a cause of action, the judgment appealed from must be affirmed.

Affirmed.

Chief Justice Quiñones, and Justices Hernández, Figueras. and MacLeary concurred.